DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 10/13/2022, in response to the rejection of claims 1-20 from the non-final office action (06/27/2022), by amending claims 1-3, 5-6, 8, 10-17, and 19-20 is entered and will be addressed below.

Claim Interpretation
The newly amended limitations “a first interface body having first sockets; and a second interface body having second sockets“ of claim 1, the socket can be a solid component or a space (e.g. a curved recess). Applicants’ Figs. 3-4 show the first sockets 235 can be either a plurality of solid components or a plurality of curved space, however, Applicants’ Fig. 3 shows only one solid component with a plurality of curved spaces. Claim 1 will be examined inclusive both interpretations. If Applicants have different interpretation, Applicants are invited to clarify the limitation based on drawing and Specification.

The newly amended claim 3 recites “wherein the conductive electrical unions includes connecting tabs coupling the electrical terminals”, 
Claim 6 “wherein at least one of the electrical terminals comprises a threaded portion for coupling with a connecting tab disposed in the conductive electrical unions”,
Claim 13 “wherein the conductive electrical unions includes a connecting tab”,
Claim 16 “wherein the electrical terminals comprise a threaded portion for coupling with an connecting tab disposed in the conductive electrical unions”

May includes some unions without connecting tab as these claim does not require each union includes a connecting tab.

The “the first interface body and the third interface body comprise a vacuum section and the second interface body comprises an ambient section” of claim 18, the vacuum section includes vacuum environment surrounding the first interface body and the third interface body or the first interface body and the third interface body surrounding a vacuum, or the vacuum state passing through the first interface body and the third interface body (with a hole in the first interface body and the third interface body to the processing chamber internal space). “An ambient section” could be surround by room ambient, or there is an air duct to the second interface body, or the second interface body is immersed in the room temperature.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 each recites “wherein the second interface body includes a plurality of non-conductive protruding sidewalls that extend into the first interface body between each of the electrical terminals of the first interface body”, it is not clear as between which two components. Between can be not between one single component. Claim 11 has similar issue.

Claims 1 and 17 (and similarly for claim 11) will be examined inclusive ““wherein the second interface body includes a plurality of non-conductive protruding sidewalls that extend into the first interface body between each pair of the electrical terminals of the first interface body”.

Claim 2 recites “wherein the first sockets of the first interface body are more densely located than the second sockets in the second interface body”, this is  inconsistent with Applicants’ Specification and drawing.
Applicants’ Specification describes “In the example depicted herein, the pitch of first electrical terminals 315 is greater than the pitch of the electrical terminals 320, thus allowing the second sockets 240 to be arranged more densely and take up less space than first sockets 235” and which is shown in Fig. 3. The examiner suggests Applicants using the language of the Specification to amend claim 2.

Claim 2 will be examined inclusive both interpretations.

Claim 8 recites “wherein the first interface body and the second interface body comprises a dielectric material”, unlike claim 10, claim 8 is not clear whether either the first interface body and the second interface body is a dielectric material or each of the the first interface body and the second interface body comprises a dielectric material.

Claim 8 will be examined inclusive both interpretation.

Claim 16 recited “wherein the electrical terminals comprise a threaded portion for coupling with an connecting tab disposed in the conductive electrical unions”, it is not clear whether each of the electrical terminal comprises a threaded portion, or one of the electrical terminal comprises a threaded portion, or all the electrical terminals, together, form a threaded portion.

Claim 16 will be examined inclusive all of the above interpretations.

Dependent claims 2-9 and 18-20 are also rejected under USC 112(b) at least due to dependency to rejected claims 1 and 17, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20090314208, hereafter ‘208), in view of Lind (US 20140087587, hereafter ‘587) and SAKANE et al. (US 20150214653, hereafter ‘653).
‘208 teaches some limitations of:
Claim 1: FIG. 3A is a cross sectional view of a portion of one embodiment of a pedestal 128 having a stem 126 coupled to a power outlet or power box 103 as shown in FIG. 1. The substrate support 205 includes an embedded heating element, such as a resistive heater 305 disposed or encapsulated in a conductive body 300 … The resistive heater 305 is coupled to a power source 310 disposed in the power box 103 by conductive leads 315 disposed in the stem 126 … the dielectric plug 230 includes one or more conductive plugs 320 disposed therein to couple the conductive leads 315 with a respective socket 326 disposed in the power box 103. In one embodiment, the conductive plugs 320 are multicontact plugs. The conductive leads 315 and the conductive plugs 320 may be electrically biased during operation, but are electrically isolated from the slotted conductive portion 225, the stem 126, and substrate support 205 by a peripheral wall 325 of the dielectric plug 230 ([0038]), The dielectric plug 230 also includes openings or sockets formed therein to receive electrical leads from the power box 103 ([0037], last sentence, the claimed “An electrical connector, comprising: 
a first interface body having first sockets; and a second interface body having second sockets, the second interface body coupled to the first interface body and to a third interface body, the second interface body and first interface body circumscribed by the third interface body, wherein each of the first interface body and the second interface body comprise: a plurality of electrical terminals disposed in the first sockets and the second sockets, each electrical terminal disposed in the first sockets of the first interface body coupled to a respective one of the electrical terminals disposed in the second sockets of the second interface body to form a plurality of isolated conductive electrical unions”, see illustration1 below), 
The base assembly 129 also includes the circumferential ring 135 adapted to receive an o-ring 240 that interfaces with the power box 103 of FIG. 1 ([0037], the claimed “and wherein the third interface body includes a seal groove formed that faces away from the first interface body”).

	‘208’s o-ring 240 is at bottom surface of the shoulder of the base assembly 129, not the bottom surface of the base assembly. ‘208 does not teach the other limitation of:
	Claim 1: (1A) wherein a centerline of at least one of the second sockets is offset from a centerline of, and electrically coupled to, a paired one of the first sockets,
and wherein the second interface body includes a plurality of non-conductive protruding sidewalls that extend into the first interface body between each of the electrical terminals of the first interface body,
(1B) (wherein the third interface body includes a seal groove formed) in a bottom surface thereof (that faces away from the first interface body).
Claim 2: wherein the first sockets of the first interface body are more densely located than the second sockets in the second interface body.
Claim 5: wherein the non-conductive protruding sidewalls electrically separates the connecting tabs from each other.  

    PNG
    media_image1.png
    540
    632
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (2nd inter-
face body
& 2nd sockets)][AltContent: arrow][AltContent: textbox (3rd inter-
face body)][AltContent: arrow][AltContent: textbox (electrical 
terminals 
in 2nd sockets)][AltContent: arrow][AltContent: textbox (1st inter-
face body
& 1st sockets)][AltContent: arrow][AltContent: textbox (protruding
sidewalls 
between 
terminals)][AltContent: textbox (electrical 
terminals 315
In 1st sockets )][AltContent: arrow]












‘653 is analogous art in the field of FEEDER-COVER STRUCTURE AND SEMICONDUCTOR PRODUCTION APPARATUS (title), A feeder-cover structure includes a power feeder including a socket and a plug fitted together, a cover structure that covers and seals the power feeder, and a supply mechanism that supplies dry air or an inert gas into the cover structure. A gap is formed between the power feeder and the cover structure such that the dry air or the inert gas is supplied through the gap into the cover structure (abstract), etching, the etching rate is controlled by controlling the temperature of an electrostatic chuck (ESC) on which the wafer is placed ([0005]), The temperatures of the zones of the electrostatic chuck 40 are independently controlled by cooling the zones with a chiller unit (not shown) and heating the zones with the heaters 75 to adjust the temperature of the wafer W to a desired value (Fig. 1, [0030]). ’653 teaches that The feeder-cover structure 76-1 facing the heater filter 77 includes two plugs 80 and a first resin cover (cover structure) 81 (Fig. 2A-B, [0036], 2nd sentence, see also Figs. 4-7, resin cover 81 corresponds to the claimed “wherein the second interface body includes a plurality of non-conductive protruding sidewalls that extend into the first interface body between each of the electrical terminals of the first interface body” see also [0039] for resin being insulating material), the material(s) of the first resin cover 81 and the second resin covers 91 needs to be selected taking into account insulation between plugs and between sockets, contact between the first resin cover 81 and the second resin covers 91 when they are fitted together, and contact between the covers 81 and 91 and the terminals. Taking into account these factors, both of the first resin cover 81 and the second resin covers 91 are preferably comprised of a resin ([0040]), As illustrated in FIG. 4, the terminals composed of the sockets 90 and the plugs 80 are connected to wires 95 in the third resin cover 92 ([0048], see also Fig. 6B which shows the insulating resin 81 separating the sockets 90 or wire 95, which corresponds to the connecting tabs, Fig. 6B also shows the pitch of 96 at the upper cover 92 is wider than the pitch between plugs 82, resulting a larger density in the second interface body, same as Applicant’s Specification and Fig. 3), for the purpose of preventing condensation ([0008], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the conductive socket 326 of ‘208 with the power feeder of ‘653 with dockets 90, plugs 80, wire 95, resin cover 81, etc. (the limitations of 1A, 2 and 5), for the purpose of preventing condensation ([0008], last sentence).

‘587 is analogous art in the field of a high temperature electrode connection assembly for a wafer-processing pedestal (abstract), In semiconductor fabrication ([0002]). ’587 teaches that each multi-contact socket 240 provides electrical connectivity between each electrode rod 210 and, for example, a crimp socket 250 ([0047], 4th sentence, Figs. 2A-2B shows the individual sockets instead of combined sockets of ‘208), An adapter seal 154 (e.g., O-ring seal or other suitable seal) may be located at the pedestal adapter 150 ([0023], 4th sentence, Fig. 2A shows the O-ring seal is at the bottom of the pedestal adapter 150, which corresponds to the base assembly 129 of ‘208). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the O-ring location from the shoulder to the bottom of the base assembly 129 of ‘208 (the limitations of 1B), as taught by ‘587. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

	‘208 further teaches the limitations of:
	Claim 3: the conductive plugs 320 are shown coupled to a respective conductive insert 375. In one embodiment, each of the conductive inserts 375 are electrically isolated from other conductive portions of the base assembly 129 and each other by an insulative jacket 380. Each insulative jacket 380 may be made from an insulative material, such as a PEEK resin. In one embodiment, at least a portion of a conductive lead 315 extends at least partially into both of the insulative jacket 380 and the conductive insert 375 to put the conductive lead 315 in electrical communication with the conductive plug 320. In one aspect, the conductive plugs 320 are not in contact with the conductive leads 315 (Fig. 4, 3rd sentence, the conductive inserts 375 is the claimed “wherein the conductive electrical unions includes connecting tabs coupling the electrical terminals”, note this is combinable with ‘653 with offset).
	Claim 6: The conductive plug 320 may also include a threaded end 364 adapted to screw into a conductive insert 375 having female threads ([0041], 2nd sentence, the claimed “wherein at least one of the electrical terminals comprises a threaded portion for coupling with a connecting tab disposed in the conductive electrical unions”).
	Claim 7: the fasteners 365 couple with respective threaded inserts 370 that are coupled to or disposed in the conductive portion 225 (Fig. 3B, [0040], 2nd last sentence, Fig. 3B shows the threaded inserts 370 is within the base assembly, the claimed “wherein the third interface body includes a plurality of threaded holes”).
Claim 8: the dielectric plug 230 is made of a PEEK resin ([0036], last sentence, the claimed “wherein the first interface body and the second interface body comprise a dielectric material”, see 112 rejection above).
Claim 9: the base assembly 129 is made of a combination of a conductive metallic material and an insulative material ([0034], the claimed “wherein the third interface body comprises an electrically conductive material”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘208, ‘587, and ‘653, as being applied to claim 3 rejection above, further in view of TANAKA (US 20140238637, hereafter ‘637) and Negm et al. (US 5376755, hereafter ‘755). Alternatively claim 4 is rejected over ‘637 in view of ‘208, ‘587, and ‘755.
The combination of ‘208, ‘587, and ‘653 does not teach the limitations of:
Claim 4: wherein the electrical terminals in the first interface body and the connecting tabs comprise a first metallic material, and the electrical terminals in the second interface body comprises a second metallic material different than the first metallic material.

‘637 is analogous art in the field of ION BEAM IRRADIATION APPARATUS AND METHOD FOR SUBSTRATE COOLING (title), it has also been contemplated to cool substrates to cryogenic temperatures not by using Peltier devices, but by supplying a cooling medium cooled to a cryogenic temperature to an electrostatic chuck, to which substrates are chucked ([0010], same as instant application, [0003]) a bellow-like cable guide 35 along with control signal lines (not shown) and electric power cables (not shown) used to supply electric power from outside to the substrate transport mechanism 3 (Fig. 1, middle of [0055], clearly also supply power to electrostatic chuck 31). ’637 teaches that As shown in FIG. 2, the heat exchange unit 5A, if described functionally, is composed of a gas reservoir 51, which is a space between the substrate holding unit 31 and the supported substrate W where gas is stored when the substrate W is cooled, a gas pathway 52 used for supplying gas to the gas reservoir 51 or discharging gas from the gas reservoir 51, and a cooling medium channeling unit 53, which is in contact with at least a portion of the gas pathway 52 and has a cooling medium channeled therethrough ([0056]), The cooling medium channeling unit 53, which is formed in the general shape of a hollow flat cylinder, is configured so that the cooling medium, which is cooled by the chiller 54, enters through the plastic tubing 5B, is temporarily accumulated inside the unit, and, once the heat exchange with the gas has taken place, again returns to the chiller 54 through the plastic tubing 5B ([0059]). If the target substrate cooling temperature is set to -100o C., which is lower than -60o C., i.e. the critical cold resistance temperature of the plastic tubing 5B, the cooling medium temperature control unit 73 controls the chiller 54 and other units such that the target cooling medium temperature is set to a temperature higher than the critical cold resistance temperature, for example, to -55o C., and the temperature of the cooling medium is constantly maintained at this temperature … the second cooling mechanism control unit 72 applies a voltage to the Peltier devices 6 such that the heat corresponding to the temperature differential between -100o, i.e. the target substrate cooling temperature, and -55o C., i.e. the target cooling medium temperature, is transferred from the substrate W by the Peltier devices 6 ([0072], 2nd last sentence, see also Fig. 4), for the purpose of ion doping machines, ion beam deposition machines, ion beam etching machine ([0084]). In short, ‘637 teaches the electrostatic chuck 31 with a lower cryogenic temperature and a cooling medium channeling unit 53 at a higher cryogenic temperature, resulting a temperature gradient. ‘637 is silent on the details of electrical connector to the electrostatic chuck 31.

‘755 is solving similar problem of Composite Lead For Conducting An Electrical Current Between 75-80K And 4.5K Temperatures (title). ’755 teaches that Each of these superconductive elements 12, which are optionally configured as extended rods in this preferred embodiment, have a first axial end 14, a second axial end 16, and an axially extended body 18 (Fig. 1, col. 6, lines 55-59), The electrically non-conductive filler or potting composition surrounds and covers most of the extended axial body 18 of each superconductive element 12 individually (col. 7, lines 19-22), Prior to placement within the intended 75-88K. temperature region of the holding chamber, a first metal cap 60 and normal electrical lead 62 is positioned over and around the first axial end 14 and the superconductive elements 12 of the composite lead 10 (Figs. 1-4, particularly Fig. 4, col. 18, lines 37-41), Similarly, prior to immersion within the 4.5K. liquid helium bath, a second metal cap 70 with superconductive filaments 72 (such as NbTi) is positioned over and around the second axial end 16 and the superconductive elements 12 of the composite lead 10 (col. 18, lines 57-61), copper leads will carry electrical current at 100 amperes from room temperature (300K.) into a 75-80K. temperature region of a holding chamber (col. 19, lines 20-22), for the purpose of the electrical junction and union between the electrical circuits and instruments of our everyday world could then be linked and employed in combination with the minimal electrical resistance of circuits provided by superconductors generally (col. 3, lines 48-53). In short, ‘755 teaches copper lead wire 62 from room temperature to 75-80K and superconductive filaments 72 (such as NbTi) different than copper between 75-80K and 3.5 K.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the cryogenic electrostatic chuck temperature (and its cryogenic arrangement) of ‘637, to the pedestal 128 of ‘208, for the purpose of ion doping machines, ion beam deposition machines, ion beam etching machine, as taught by ‘637 ([0084]). Furthermore, to have adopted the composite lead of ‘755, as the electrical terminals between room temperature and cryogenic electrostatic chuck 31 of ‘637, and then combined with ‘208 and ‘587, for the purpose of the electrical junction and union between the electrical circuits and instruments of our everyday world could then be linked and employed in combination with the minimal electrical resistance of circuits provided by superconductors generally, as taught by ‘755 (col. 3, lines 48-53) and required by ‘637.

	Alternatively, ‘637 can be applied as the primary reference by importing the electrical connector of ‘208, see item 11 below for motivation.
Claims 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘208, in view of ‘653, ‘637, and ‘755.
‘208 teaches some limitations of:
	Claim 10: FIG. 3A is a cross sectional view of a portion of one embodiment of a pedestal 128 having a stem 126 coupled to a power outlet or power box 103 as shown in FIG. 1 ([0038], the claimed “A substrate support assembly comprising: a chuck; a base assembly coupled to the chuck”); 
The substrate support 205 includes an embedded heating element, such as a resistive heater 305 disposed or encapsulated in a conductive body 300 … The resistive heater 305 is coupled to a power source 310 disposed in the power box 103 by conductive leads 315 disposed in the stem 126 … the dielectric plug 230 includes one or more conductive plugs 320 disposed therein to couple the conductive leads 315 with a respective socket 326 disposed in the power box 103. In one embodiment, the conductive plugs 320 are multicontact plugs. The conductive leads 315 and the conductive plugs 320 may be electrically biased during operation, but are electrically isolated from the slotted conductive portion 225, the stem 126, and substrate support 205 by a peripheral wall 325 of the dielectric plug 230 ([0038]), The dielectric plug 230 also includes openings or sockets formed therein to receive electrical leads from the power box 103 ([0037], last sentence, the claimed “an electrical connector positioned in a center of the base assembly in electrical communication with the chuck”, and the dielectric plug 230 is the claimed “wherein the electrical connector comprises: a first interface body comprising a first dielectric material and having first sockets”; the socket 326 is the claimed “and a second interface body having second sockets, the second interface body coupled to the first interface body and circumscribed by a third interface body; wherein each of the first interface body and the second interface body comprise: a plurality of electrical terminals disposed in first sockets and the second sockets formed in the respective first and second interface bodies, each of the plurality of electrical terminals coupled together by a plurality of conductive electrical unions formed in the third interface body and portions of the sockets” and as shown in the illustration1 above).

	‘208 does not teach the other limitations of:
	Claim 10: (10A) an electrostatic (chuck);
(a base assembly coupled to the) electrostatic (chuck);
a facility plate coupled to the base assembly; and 
(an electrical connector positioned in a center of the base assembly in electrical communication with the) electrostatic (chuck);
(10B) (a second interface body) comprising a second dielectric material different than the first dielectric material,
(10C) wherein a centerline of at least one of the second sockets is offset from a centerline of, and electrically coupled to, a paired one of the first sockets. 
Claim 11: wherein the second interface body includes a plurality of protruding sidewalls that extend into the first interface body between each of the electrical terminals, wherein the protruding sidewalls are non-conductive. 
Claim 14: wherein the electrical terminals in the first interface body comprise a first metallic material, and the electrical terminals in the second interface body comprises a second metallic material different than the first metallic material.
Claim 15: wherein the protruding sidewalls are non-conductive and electrically separates a portion of the connecting tab.

‘637 is analogous art as discussed above. 

‘755 is analogous art as discussed above. ‘755 further teaches that The feedthrough article or composite lead is comprised of non-conducting filler materials such as epoxy and high transition temperature superconductor (hereinafter "HTSC" or "high Tc ") conductive elements. Both the non-conductive filler material and the HTSC elements demonstrate low thermal conductivities; and, therefore, the feedthrough composite as a formed integral unit minimizes heat flow and heat conduction to the 4.5K. temperature zone (col. 5, lines 34-42), To form the composite lead, the HTSC elements are most desirably potted in an epoxy compound whose thermal expansion coefficient has been matched to that of the HTSC. This is done by the addition of suitable fillers to the epoxy. A typical potting epoxy for this purpose is Stycast 2850 (supplied by Emerson Cummings Co.) (col. 9, lines 29-35), Most of the length and volume of the HTSC elements are protected from the liquid helium environment and from rough handling by the rugged potting epoxy. The axial ends of the elements protrude from either end of the epoxy cast and are ready for making electrical contact and juncture within an assembly (col. 10, lines 7-13), Some epoxy formulations include solids which permit the user to modify and alter the thermal expansion coefficient of the epoxy; and low-viscosity epoxies are believed to be most desirable for general use herein. These epoxies are commercially available; but the scientific and commercial literature provides more than ample knowledge and information for any person of ordinary skill who wishes to prepare his own epoxy formulations for his own use and specified parameters (col. 16, lines 50-59). In short, ‘755 described different epoxy formulation for different temperature region, at least for thermal expansion match to the conductor in each region.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an cryogenic electrostatic chuck 31 of ‘637, including the cooling medium channeling unit 53 (corresponding to the claimed “facility plate”), as the substrate support 205 of ‘208 (the limitations of 10A), for the purpose of ion doping machines, ion beam deposition machines, ion beam etching machine, as taught by ‘637 ([0084]). Furthermore, to have adopted composite lead with the different epoxy formulation, at different cryogenic temperature regions (the limitations of 10B and 14), as taught by ‘755, for the purpose of the electrical junction and union between the electrical circuits and instruments of our everyday world could then be linked and employed in combination with the minimal electrical resistance of circuits provided by superconductors generally, as taught by ‘755 (col. 3, lines 48-53) and required by ‘637.

Note also the PEEK dielectric plug 230 of ‘208 is suitable for cryogenic application, see reference cited in the conclusion.

‘653 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the conductive socket 326 of ‘208 with the power feeder of ‘653 with dockets 90, plugs 80, wire 95, resin cover 81, etc. (the limitations of 10C, 11, and 14-15), for the purpose of preventing condensation ([0008], last sentence).

‘208 further teaches the limitations of:
	Claim 13: the conductive plugs 320 are shown coupled to a respective conductive insert 375. In one embodiment, each of the conductive inserts 375 are electrically isolated from other conductive portions of the base assembly 129 and each other by an insulative jacket 380. Each insulative jacket 380 may be made from an insulative material, such as a PEEK resin. In one embodiment, at least a portion of a conductive lead 315 extends at least partially into both of the insulative jacket 380 and the conductive insert 375 to put the conductive lead 315 in electrical communication with the conductive plug 320. In one aspect, the conductive plugs 320 are not in contact with the conductive leads 315 (Fig. 4, 3rd sentence, the claimed “wherein the conductive electrical unions includes a connecting tab”).
Claim 16: The conductive plug 320 may also include a threaded end 364 adapted to screw into a conductive insert 375 having female threads ([0041], 2nd sentence, the claimed “wherein the electrical terminals comprise a threaded portion for coupling with an connecting tab disposed in the conductive electrical unions”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘208, ‘653, ‘637, and ‘755, as being applied to claim 10 rejection above, further in view of ‘587.
‘208’s o-ring 240 is at bottom surface of the shoulder of the base assembly 129, not the bottom surface of the base assembly. The combination of ‘208, ‘637, and ‘755 does not teach the limitation of:
Claim 12: wherein the third interface body includes an O-ring groove formed in a bottom surface thereof for receiving a vacuum seal.

‘587 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the O-ring location from the shoulder to the bottom of the base assembly 129 of ‘208, as taught by ‘587. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘653, in view of ‘587.
‘653 teaches some limitations of:
	Claim 17: a capacitively-coupled plasma etching apparatus is used as an example of the semiconductor production apparatus 1 ([0019], 3rd sentence), An electrostatic chuck 40 for holding the wafer W with electrostatic attraction is provided on an upper surface of the mount table 12 . The electrostatic chuck 40 includes an electrode 40a made of a conductive film and a pair of insulating layers 40b (or insulating sheets) sandwiching the electrode 40a. A direct voltage source 42 is connected via a switch 43 to the electrode 40a. When a voltage from the direct voltage source 42 is applied, the electrostatic chuck 40 attracts and holds the wafer W with a Coulomb force. (Fig. 1, [0023]), the claimed “A substrate support assembly disposed in a plasma processing system, the substrate support assembly comprising: an electrostatic chuck having a chucking electrode”), The electrostatic chuck 40 is divided into multiple zones, and heaters 75a, 75b, 75c, 75d, and 75e (which may be collectively referred to as "heaters 75") are embedded in the corresponding zones of the electrostatic chuck 40([0026], the claimed “and a plurality of heaters”, the insulating layers 40b is the claimed “a base assembly coupled to the electrostatic chuck”);
	 The temperatures of the zones of the electrostatic chuck 40 are independently controlled by cooling the zones with a chiller unit (not shown) and heating the zones with the heaters 75 to adjust the temperature of the wafer W to a desired value ([0030], the claimed “a facility plate coupled to the base assembly”); 
the heaters 75a, 75b, 75c, 75d, and 75e are connected, respectively, to feeder-cover structures 76a, 76b, 76c, 76d, and 76e (which may be collectively referred to as "feeder-cover structures 76") ([0027], any of the feeder-cover structure 76a-e is the claimed “and an electrical connector coupled to the facility plate in electrical communication with the electrostatic chuck”), 
The feeder-cover structure 76-2 facing the electrostatic chuck 40 has a floating structure. That is the sockets 90 and the second resin covers 91 are suspended and supported below the mount table 12 by a third resin cover 92 comprised of a resin. The second resin covers 91 are slidably supported by a fixing part 93 (Fig. 3B, [0042]), As illustrated in FIG. 4, the terminals composed of the sockets 90 and the plugs 80 are connected to wires 95 in the third resin cover 92 ([0048], the claimed “wherein the electrical connector comprises: a first interface body having first sockets”); 
The feeder-cover structure 76-1 facing the heater filter 77 includes two plugs 80 and a first resin cover (cover structure) 81. Two holes are formed in the first resin cover 81. Each plug 80 is disposed in the center of the corresponding hole of the first resin cover 81 such that a space is formed between the plug 80 and an inner side wall of the hole, and extends vertically from the heater filter 77 (Fig. 2B, [0036], 2nd sentence, the claimed “a second interface body having second sockets, the second interface body coupled to the first interface body”),
The mount table 12 is comprised of, for example, aluminum (Al), titanium (Ti), or silicon carbide (SiC), and is supported via a holding part 14 having insulating properties by a support 16 that extends vertically upward from the bottom of the chamber 10 ([0020], either the holding part 14 or the support 16 is the claimed “and circumscribed by a third interface body”), 
The illustration2 below shows the claimed “wherein each of the first interface body and the second interface body comprise: a plurality of electrical terminals disposed in the first sockets and the second sockets formed in the respective first and second interface bodies, each of the plurality of electrical terminals coupled together by a plurality of conductive electrical unions formed in the third interface body and portions of the sockets, wherein a centerline of at least one of the second sockets is offset from a centerline of, and electrically coupled to, a paired one of the first sockets, wherein the second interface body includes a plurality of protruding non-conducting sidewalls that extend into the first interface body between each of the electrical terminals”).





    PNG
    media_image3.png
    624
    592
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (2nd inter-
face body
& 2nd sockets)][AltContent: arrow][AltContent: textbox (3rd inter-
face body
14 or 16
(see Fig. 1
of ‘653))][AltContent: textbox (electrical 
terminals )][AltContent: arrow][AltContent: textbox (1st inter-
face body
& 1st sockets)][AltContent: arrow][AltContent: textbox (protruding
sidewalls 
between 
terminals)]









‘653 further teaches The first resin cover 81 and/or the second resin covers 91 is an example of a cover structure for covering and sealing the power feeder ([0041], last sentence) makes it possible to seal the feeder-cover structure 76 in a simple manner without using a sealing part such as an O-ring ([0052], 2nd last sentence). However, ‘653 is silent on the other O-ring seal in other locations. ‘653 does not teach the other limitations of:
Claim 17: and wherein the third interface body includes an O-ring groove formed in a bottom surface thereof.

‘587 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an O-ring to the bottom of the support 16 of ‘653, for the purpose of sealing.

	‘653 further teaches the limitations of:
Claim 18: the mount table 12 is inside the vacuum chamber (the claimed “wherein the first interface body”) and the plug 80 is closer to the outside environment (the claimed “and the third interface body comprise a vacuum section and the second interface body comprises an ambient section”).
Alternatively, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘653 and ‘587, in view of ‘637 and ‘755.
In case Applicants argue that ‘653 does not teach the limitations of:
	Claim 18: wherein the first interface body and the third interface body comprise a vacuum section and the second interface body comprises an ambient section.

	‘637 is an analogous art as discussed above.
	
‘755 is an analogous art as discussed above. ‘755 further teaches that With reference to the organizational diagram provided by FIG. 4, copper leads will carry electrical current at 100 amperes from room temperature (300K.) into a 75-80K. temperature region of a holding chamber … The copper lead is electrically joined and physically attached to the superconductive elements 12 directly which are present within the chamber in the 75-80K. temperature region. The extended axial body 18 of the feedthrough composite lead 10 itself then passes from the 75-80K. temperature region into a prepared vacuum space and apparatus at about 20-25K. which physically separates the 75-80K. temperature environment from the 4.5K. temperature region provided by liquid helium. The axial body length of the composite lead then passes from the 20-25K. vacuum area directly into the 4.5K. liquid helium environment via the second axial end 16 of the superconductive elements 12 individually comprising the feedthrough composite lead (col. 19, lines 26-40), a solid and secure electrical juncture is made and maintained between the first axial end 14 of the composite lead 10 and the normal electrical conductor at the intended 75-80K. temperature region--which is itself in electrical communication with the ambient environment at about 20C (Fig. 3, col. 18, lines 51-56).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the cryogenic electrostatic chuck temperature (and its cryogenic arrangement) of ‘637, to the mount table 12 and electrostatic chuck 40 of ‘653, for the purpose of ion doping machines, ion beam deposition machines, ion beam etching machine, as taught by ‘637 ([0084]). Furthermore, to have adopted the composite lead through an vacuum space of ‘755, as the electrical terminals between room temperature and cryogenic electrostatic chuck 31 of ‘637, and then combined with ‘653 and ‘587, for the purpose of the electrical junction and union between the electrical circuits and instruments of our everyday world could then be linked and employed in combination with the minimal electrical resistance of circuits provided by superconductors generally, as taught by ‘755 (col. 3, lines 48-53) and required by ‘637.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘653 and ‘587, as being applied to claim 17 rejection above, further in view of ‘208.
The combination of ‘653 and ‘587 does not teach the limitations of:
	Claim 19: wherein the conductive electrical unions includes a connecting tab.

‘208 is an analogous art in the field of PEDESTAL HEATER FOR LOW TEMPERATURE PECVD APPLICATION (title). ’208 teaches that FIG. 3A is a cross sectional view of a portion of one embodiment of a pedestal 128 having a stem 126 coupled to a power outlet or power box 103 as shown in FIG. 1. The substrate support 205 includes an embedded heating element, such as a resistive heater 305 disposed or encapsulated in a conductive body 300 … The resistive heater 305 is coupled to a power source 310 disposed in the power box 103 by conductive leads 315 disposed in the stem 126 … the dielectric plug 230 includes one or more conductive plugs 320 disposed therein to couple the conductive leads 315 with a respective socket 326 disposed in the power box 103. In one embodiment, the conductive plugs 320 are multicontact plugs. The conductive leads 315 and the conductive plugs 320 may be electrically biased during operation, but are electrically isolated from the slotted conductive portion 225, the stem 126, and substrate support 205 by a peripheral wall 325 of the dielectric plug 230 ([0038]), The dielectric plug 230 also includes openings or sockets formed therein to receive electrical leads from the power box 103 ([0037], last sentence), the conductive plugs 320 are shown coupled to a respective conductive insert 375. In one embodiment, each of the conductive inserts 375 are electrically isolated from other conductive portions of the base assembly 129 and each other by an insulative jacket 380. Each insulative jacket 380 may be made from an insulative material, such as a PEEK resin. In one embodiment, at least a portion of a conductive lead 315 extends at least partially into both of the insulative jacket 380 and the conductive insert 375 to put the conductive lead 315 in electrical communication with the conductive plug 320. In one aspect, the conductive plugs 320 are not in contact with the conductive leads 315 (Fig. 4, 3rd sentence, Fig. 4 shows a gap between lead 315 and plug 320), for the purpose of a pedestal made of a material that is less costly and less expensive to manufacture, as well as providing RF shielding of an embedded heater ([0009]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a conductive insert 375 of ‘208 in between each pair of socket 90 and plug 80 of ‘653 (to maintain a gap in between as shown in Fig. 4), for the purpose of a pedestal made of a material that is less costly and less expensive to manufacture, as well as providing RF shielding of an embedded heater ([0009]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘653,  ‘587, and ‘208, as being applied to claim 19 rejection above, further in view of ‘637 and ‘755.
The combination of ‘653, ‘587, and ‘208 does not teach the limitations of:
	Claim 20: wherein the electrical terminals in the first interface body comprise a first metallic material, and the electrical terminals in the second interface body comprises a second metallic material different than the first metallic material.

	‘637 is an analogous art as discussed above.
	
‘755 is an analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the cryogenic electrostatic chuck temperature (and its cryogenic arrangement) of ‘637, to the mount table 12 and electrostatic chuck 40 of ‘653, for the purpose of ion doping machines, ion beam deposition machines, ion beam etching machine, as taught by ‘637 ([0084]). Furthermore, to have adopted the composite lead of ‘755, as the electrical terminals between room temperature and cryogenic electrostatic chuck 31 of ‘637, and then combined with ‘653 and ‘587, for the purpose of the electrical junction and union between the electrical circuits and instruments of our everyday world could then be linked and employed in combination with the minimal electrical resistance of circuits provided by superconductors generally, as taught by ‘755 (col. 3, lines 48-53) and required by ‘637.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
In regarding to Specification objection, see the bridging paragraph between pages 7 and 8, Applicants’ amendment of claim 2 overcomes the objection. Furthermore, the examiner elaborated in the claim interpretation to clarify his understanding to the claimed terminology.
In regarding to 35 USC 112(b) rejection, see page 8 to the upper portion of page 9, Applicants’ amendment overcomes some rejections but not all of the 112(b) rejection.
In regarding to 35 USC 103 rejection of previous claim 5 (or 15), Applicants argue that the combination of ‘208, ‘587, and Sakane ‘653, particularly ‘653 does not teach “a plurality of electrical terminals disposed in the first sockets and the second sockets, each electrical terminal disposed in the first sockets of the first interface body coupled to a respective one of the electrical terminals disposed in the second sockets of the second interface body to form a plurality of isolated conductive electrical unions”, see the top of page 14 (or middle of the page 16).
This argument is found not persuasive.
‘208 already teaches “a plurality of electrical terminals disposed in the first sockets and the second sockets, each electrical terminal disposed in the first sockets of the first interface body coupled to a respective one of the electrical terminals disposed in the second sockets of the second interface body to form a plurality of isolated conductive electrical unions”, see illustration 1 above. ‘653 is relied upon for “wherein a centerline of at least one of the second sockets is offset from a centerline of, and electrically coupled to, a paired one of the first sockets“.
‘653 also teaches “a plurality of electrical terminals disposed in the first sockets and the second sockets, each electrical terminal disposed in the first sockets of the first interface body coupled to a respective one of the electrical terminals disposed in the second sockets of the second interface body to form a plurality of isolated conductive electrical unions” as shown in illustration 2 above.
The examiner further considers the “wherein a centerline of at least one of the second sockets is offset from a centerline of, and electrically coupled to, a paired one of the first sockets” is nothing new as citing two more references in conclusion. Furthermore, majority of the household electrical plugs have wider prongs and narrower electrical lead wires.


    PNG
    media_image5.png
    104
    138
    media_image5.png
    Greyscale





In regarding to 35 USC 103 rejection of previous claim 17, Applicants argue that it appears the examiner rely on the holding partr 14 as the third interface structure, which is not part of the connector, see the bottom of page 17. 
This argument is found not persuasive.
The examiner clarifies that --
any of the feeder-cover structure 76a-e is the claimed “and an electrical connector coupled to the facility plate in electrical communication with the electrostatic chuck”. 
The holding part 14 surrounds the feeder-cover structures 76a-e and is part of the electrical connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190088521 is cited for the shape of power lead wires (Fig. 1). US 20130128409 is cited for RF feed 26A and 26B (Fig. 2).

US 20180160567 is cited for PEEK suitable for cryogenic application ([0060]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716